13‐3625‐cv 
          Kirkland v. Cablevision Systems
 1     
 2                        UNITED STATES COURT OF APPEALS 
 3                              FOR THE SECOND CIRCUIT                    
 4                                              
 5                                    August Term, 2013 
 6                                              
 7                   (Argued: June 19, 2014        Decided: July 25, 2014)  
 8                                              
 9                                  Docket No. 13‐3625‐cv 
10                                                 

11                                                
12                                   GARRY KIRKLAND, 
13                                                
14                                    Plaintiff‐Appellant, 
15                                                
16                                            – v. – 
17                                                
18                                CABLEVISION SYSTEMS,  
19                                                
20                                    Defendant‐Appellee, 
21                                                
22                                                
23    Before: CALABRESI, LYNCH, and LOHIER, Circuit Judges. 
24     
25           Appeal from the orders, entered September 30, 2012 and August 23, 2013, 
26    of the United States District Court for the Southern District of New York (Preska, 
27    C.J.) granting summary judgment to Defendant‐Appellee Cablevision Systems on 
28    pro  se  Plaintiff‐Appellant  Garry  Kirkland’s  Title  VII  discrimination  claims.  
29    Because  Kirkland  proffered  adequate  evidence  that,  if  credited  by  a  jury,  could 
30    support a favorable verdict on his Title VII discrimination and retaliation claims, 
31    we VACATE the judgment of the District Court and REMAND for proceedings 
32    consistent with this opinion. 

33                                      GARRY KIRKLAND, New York, N.Y., pro se. 



                                             1
 1                                      
 2                                     JOSEPH  A.  NUCCIO  (RENÉ  M.  JOHNSON, on the brief) 
 3                                     Morgan, Lewis & Bockius LLP, Princeton, N.J., for 
 4                                     Defendant‐Appellee. 
 5     
 6     
 7     

 8    PER CURIAM: 

 9          Pro  se  Plaintiff‐Appellant  Garry  Kirkland  appeals  from  two  decisions  by 

10    the  District  Court  (Preska,  C.J.)  granting  Defendant‐Appellee  Cablevision 

11    Systems (“Cablevision”) summary judgment and dismissing Kirkland’s Title VII 

12    discrimination  and  retaliation  complaint.    According  to  Kirkland,  who  was,  in 

13    2008, Cablevision’s only African‐American Area Operations Manager (“AOM”), 

14    his  former  employer  discriminated  against  him  and  ultimately  fired  him  based 

15    on  race.    Kirkland  also  argues  that  Cablevision  retaliated  against  him  for 

16    repeatedly complaining to Human Resources about racial discrimination. 

17          The District Court granted Cablevision summary judgment on Kirkland’s 

18    Title  VII  race  discrimination  claims  and  denied  it  summary  judgment  on  his 

19    retaliation claims.  Kirkland v. Cablevision Sys., No. 09‐cv‐10235, 2012 WL 4513499, 

20    at *4 (S.D.N.Y. Sept. 30, 2012).  On motion for reconsideration, the District Court 

21    granted  Cablevision  summary  judgment  on  Kirkland’s  retaliation  claims  and 




                                                 2
 1    declined  to  exercise  jurisdiction  over  his  pendent  state  law  claims.    Kirkland  v. 

 2    Cablevision Sys., No. 09‐cv‐10235, 2013 WL 4509644, at *3 (S.D.N.Y. Aug. 23, 2013).   

 3           In  awarding  Cablevision  summary  judgment,  the  District  Court 

 4    overlooked  evidence  raising  a  genuine  factual  dispute  as  to  whether 

 5    Cablevision’s  justifications  for  firing  Kirkland  were  a  pretext  for  race 

 6    discrimination and retaliation.  A rational jury, viewing the disputed evidence in 

 7    Kirkland’s favor, could find that Cablevision discriminated against Kirkland and 

 8    fired  him  in  violation  of  Title  VII.    Summary  judgment  is,  therefore, 

 9    inappropriate.   

10           We  VACATE  the  District  Court’s  orders  granting  Cablevision  summary 

11    judgment  on  Kirkland’s  discrimination  and  retaliation  claims  and  dismissing 

12    Kirkland’s pendent state law claims, and REMAND for trial.   


13                                          DISCUSSION 

14           We assume the parties’ familiarity with the facts and proceedings below. 

15           “This court reviews grants of summary judgment de novo.”  Terry v. 

16    Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).  Summary judgment is appropriate only 

17    “if the movant shows that there is no genuine dispute as to any material fact and 

18    the movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a).  We 



                                                    3
 1    review the evidence and draw all rational inferences in the non‐movant’s favor.  

 2    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). 


 3                  When a plaintiff proceeds pro se, the court must construe his submissions 

 4    liberally and interpret them “to raise the strongest arguments that they suggest.”  

 5    Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994).  Only “if it appears beyond 

 6    doubt that the plaintiff can prove no set of facts in support of his claim which 

 7    would entitle him to relief,” will the court affirm summary judgment.  Terry, 336 

 8    F.3d at 137 (internal quotation marks and alterations omitted) (vacating, in part, 

 9    a grant of summary judgment).   


10                  Kirkland’s Title VII race discrimination and retaliation claims are subject to 

11    the McDonnell Douglas burden‐shifting standard.1  See Gorzynski v. JetBlue Airways 

12    Corp., 596 F.3d 93,  106, 110 (2d Cir. 2010) (citing McDonnell Douglas Corp. v. 

13    Green, 411 U.S. 792, 802 (1973)).  To state a prima facie case of race discrimination, 

14    a plaintiff must proffer evidence that (1) he belongs to a protected group; (2) he 

15    was qualified for his position; (3) his employer took an adverse action against 

16    him; and (4) the adverse action occurred in circumstances giving rise to an 
                                                                  
      1 Kirkland does not appeal the District Court’s dismissal of his cross‐motion for 
      summary judgment or its grant of summary judgment against him on his 
      disparate treatment claim based on pay.  Accordingly, we find those claims to be 
      abandoned. 

                                                                     4
 1    inference of race discrimination.  See Terry, 336 F.3d at 138.  To state a prima facie 

 2    case of retaliation under Title VII, a plaintiff must proffer evidence that he 

 3    engaged in a protected activity, such as complaining about race discrimination, 

 4    and that his employer took an adverse action in retaliation.  See Gorzynski, 596 

 5    F.3d at 110. 


 6          Once an employee makes a prima facie case of either discrimination or 

 7    retaliation, the burden shifts to the employer to give a legitimate, non‐

 8    discriminatory reason for its actions.  See McDonnell Douglas, 411 U.S. at 802.  If 

 9    the employer does so, the burden then shifts back to the plaintiff to show that the 

10    employer’s explanation is a pretext for race discrimination or retaliation.  Id.  

11    With respect to a discrimination claim, “once the [employer] has made a showing 

12    of a neutral reason for the complained of action, to defeat summary judgment . . . 

13    the [employee’s] admissible evidence must show circumstances that would be 

14    sufficient to permit a rational finder of fact to infer that the [employer’s] 

15    employment decision was more likely than not based in whole or in part on 

16    discrimination.”  Terry, 336 F.3d at 138 (internal quotation marks omitted).  With 

17    respect to a retaliation claim, the employee’s admissible evidence must show 

18    “that the unlawful retaliation would not have occurred in the absence of the 



                                                 5
 1    alleged wrongful action or actions of the employer.”  Kwan v. Andalex Grp. LLC, 

 2    737 F.3d 834, 835 (2d Cir. 2013) (internal quotation marks omitted) (quoting Univ. 

 3    of Texas Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013)). 


 4                  While the District Court recognized that Kirkland had stated prima facie 

 5    cases of race discrimination and retaliation, it held that Kirkland lacked sufficient 

 6    evidence of pretext to rebut Cablevision’s seemingly legitimate, non‐

 7    discriminatory reasons for firing him—primarily, poor performance reviews and 

 8    affidavits from three regional managers whom Kirkland supervised.   


 9                  We disagree with the District Court’s conclusions.   


10                  The record contains enough evidence that, if credited, could support a 

11    jury’s finding that Cablevision’s rationale for Kirkland’s treatment and eventual 

12    termination was a pretext for illegal race discrimination and retaliation.2  For 


                                                                  
      2 The District Court calculated the actionable period under Title VII as beginning 
      April 19, 2008 (300 days prior to Kirkland’s EEOC charge, which was marked 
      “received” by that office on February 13, 2009).  See Kirkland v. Cablevision Sys., 
      No. 09‐cv‐10235, 2011 WL 4908367, at *11 (S.D.N.Y. Oct. 14, 2011) 
      (recommendation from Magistrate Judge Fox, adopted by the District Court).  
      We note that the record also includes an earlier‐completed EEOC 
      “questionnaire,” dated January 13, 2009.   See Appellees’ Special Appendix 
      (“S.A.”) 753.  Kirkland testified that he first submitted a discrimination charge to 
      the EEOC on December 5, 2008—the day after he was fired, S.A. 341—and that 
      the EEOC documents dated 2009 are “amendments” to his original complaint, 

                                                                     6
 1    example, Kathryn Nivins, an Asian‐American female whom Robert Cockerill 

 2    hired to replace Kirkland, testified that Cockerill explained Kirkland’s 

 3    termination by criticizing Kirkland’s failure to discipline one of his regional 

 4    managers (all of whom were African‐American).  S.A. 320‐21.  Nivins testified 

 5    that Cockerill told her that Cockerill “ha[d] come to learn that they don’t know 

 6    how to police each other.”  S.A. 321.  Nivins also testified that, during her 

 7    interview, Cockerill gave her an “overview” of these managers’ strengths and 

 8    weaknesses, explaining that “his opinion was that [the regional office] could 

 9    lighten up a bit.”  S.A. 321. 


10                  Other examples of proffered evidence, which could support a finding of 

11    pretext, if at least several were believed, follow: 


12                          Kirkland swore that when he and the other AOMs—the rest of 

13                                 whom were white—gave presentations in September 2008 or 2009, 

14                                 Cockerill cut Kirkland’s time short and singled out Kirkland’s 

15                                 presentation for “heavy[]” criticism, including Cockerill’s assertion 

16                                 that Kirkland’s presentation “used a colored background and [that] 
                                                                                                                                                                                                     
                                                                                                                                                                                                     
      S.A. 928, 1235.  We set aside the question of whether an earlier date might 
      commence the preceding actionable period under Title VII.  Limiting our review 
      to the actionable period considered by the District Court, we find sufficient 
      evidence for reversal. 

                                                                                                   7
 1      there is no room for color in a business presentation” and “how 

 2      white was better than color.”  S.A. 757, 1155‐56. 

 3     Kirkland swore that Cockerill and Human Resources manager Isaac 

 4      Fennell falsified and back‐dated documents that they used to 

 5      support Kirkland’s poor performance reviews “to cover up the real 

 6      reason for . . . firing [him].”  S.A. 927‐28.  See also S.A. 86, 1135.  

 7      Kirkland’s claim is made plausible by Nivins’s testimony that 

 8      Cockerill asked her to gather negative “information” on Kirkland 

 9      “[r]ight after” Cablevision learned that Kirkland had sued.  S.A. 321‐

10      22, 324.  Nivins also claimed that when she told Cockerill that she 

11      “didn’t have that information for him,” Cockerill turned against her.  

12      S.A. 322. 

13     Handwritten notes from Human Resources executive Sue Crickmore 

14      include the following statement about three of Kirkland’s regional 

15      managers: “These three not receptive to coaching.”  S.A. 574 (notes 

16      dated November 2008).  The same three managers later submitted 

17      affidavits criticizing Kirkland in support of Cablevision’s summary 




                                       8
 1       judgment motion, which Kirkland testified “[he] wouldn’t be 

 2       surprised” if Cockerill had falsified.  S.A. 1135.   

 3     In August 2008, Kirkland reminded Fennell “that he had yet to 

 4       respond to [Kirkland] about [his February 2008] complaints of 

 5       retaliation” and race discrimination.  S.A. 926, 929.  See also S.A. 330 

 6       (describing a February 2008 meeting with Fennell), 338‐39, 415.  

 7       Kirkland testified that, the day after his February 2008 meeting, 

 8       “Isaac [Fennell] sent me the email saying he want[ed] to follow up 

 9       on my issues . . . and I never heard from him again.”  S.A. 1133, 423.  

10       See also S.A. 235 (showing that an electronic meeting request, sent 

11       from Fennell to Kirkland, suggested February 7, 2008 to discuss 

12       “H[uman]r[esources] Confidential: Employee Concern”). 

13     During a November 10, 2008 meeting with Crickmore, Kirkland 

14       again complained that no one had followed up with him about his 

15       February 2008 allegations of race discrimination, which Kirkland 

16       blamed for his poor performance review.  S.A. 420‐21, 337‐39.  

17       Crickmore’s notes from this meeting read: “G[arry] K[irkland] [:] Put 

18       in a response re: review and never heard back.”  S.A. 574. 




                                       9
 1     Crickmore’s notes also could be read to support Kirkland’s 

 2       testimony that he complained to her directly about Cockerill 

 3       “treating [him] differently” from the white AOMs, by, for example, 

 4       offering to deliver a warning to Kirkland’s regional managers in 

 5       Kirkland’s stead.  S.A. 420.  Crickmore’s notes from November 11, 

 6       2008, entitled “Conversation with Isaac [Fennell] + Bob [Cockerill],” 

 7       ask, “Did Bob and Isaac offer[] to all AOM[s] to administer warning 

 8       to the[ir regional] managers?”  S.A. 318.   

 9     Fennell’s report and handwritten notes from the December 4, 2008 

10       meeting at which Fennell and Cockerill fired Kirkland include 

11       Kirkland’s statement that “[t]his appears to be retaliating after [his 

12       November 2008] meeting with Sue Crickmore.”  S.A. 268, 270.   

13     Nivins testified that she believed that Cockerill hired her, despite 

14       her lack of qualifications, because Cockerill wished to “us[e]” Nivins 

15       as cover because she “ha[d] a black fiancé and [she] c[ould] fire 

16       black people in [Kirkland’s former] region.” S.A. 324‐25, 1101. 

17     Nivins also testified that she believed Cockerill was “racist,” a 

18       complaint she voiced to Fennell.  S.A. 323.  Nivins testified that 




                                     10
 1                  Fennell, in response, “blankly told [her] that Bob [Cockerill] is 

 2                  known as the KKK without the hood.”  S.A. 323‐24.   


 3           A jury might credit all of this proffered evidence, some of it, or none at all.  

 4    But that is “left for the jury to decide at trial.”  Rivera v. Rochester Genesee Reg’l. 

 5    Transp. Auth., 743 F.3d 11, 21 (2d Cir. 2012) (vacating, in part, summary judgment 

 6    for employer).  And if at least some of this evidence is believed by a jury, that 

 7    jury could also conclude that, despite Kirkland’s negative performance reviews, 

 8    his firing was “more likely than not based in whole or in part on discrimination,” 

 9    Terry, 336 F.3d at 138 (internal quotation marks omitted), and that the unlawful 

10    retaliation would not have occurred “but‐for” the alleged wrongful actions.   


11                                        CONCLUSION 

12           We vacate the orders of the District Court granting Cablevision summary 

13    judgment on  Kirkland’s  Title  VII  race  discrimination  and  retaliation  claims and 

14    dismissing his pendent state law claims.  The case is remanded for proceedings 

15    consistent with this opinion. 




                                                  11